UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6592



JAMES JOSEPH OWENS,

                                              Plaintiff - Appellant,

          versus


GERALD CASKEY, Deputy Clerk, Circuit Court,
Baltimore City; RAY WALLACE, Office of the
Clerk, Circuit Court, Baltimore City; PATRICIA
M. BERTIORELLI, Clerk of the Circuit Court,
Baltimore City; ROBERT C. FRANKE, Clerk, Court
of Appeals of Maryland,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-97-4286-JFM)


Submitted:   September 30, 1998           Decided:   October 20, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Joseph Owens, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Julia Melville Freit, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Joseph Owens appeals the district court's order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Owens v. Caskey, No. CA-97-4286-JFM (D. Md. Apr.

10, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process. The

motion for appointment of counsel is denied.




                                                          AFFIRMED




                                 2